Citation Nr: 0715643	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-31 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension. 

2.  Entitlement to service connection for hypertensive 
cardiovascular disease. 

3.  Entitlement to service connection for arteriosclerotic 
heart disease. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a stroke involving left lower 
extremity weakness.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a stroke involving left upper 
extremity weakness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which adjudicated the issues on appeal.  

In particular, a March 2003 rating decision denied service 
connection for hypertension, and granted service connection 
and assigned separate 10 percent ratings for residuals of a 
stroke involving left lower and left upper extremity 
weakness.  An October 2003 rating decision assigned an 
effective date of May 2001 for that award.  A March 2004 
rating decision also denied service connection for 
hypertensive cardiovascular disease and arteriosclerotic 
heart disease, both claimed as secondary to service-connected 
diabetes mellitus.

The issues involving entitlement to service connection for 
hypertension and hypertensive cardiovascular disease are 
addressed in the REMAND portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A Board decision dated in June 1987 denied service 
connection for hypertension on the basis that it did not have 
its onset either in service or within one year of service, 
and was not related to a service-connected psychiatric 
disability, since service connection had not been established 
for post-traumatic stress disorder (PTSD). 

2.  Service connection has been granted for PTSD since the 
June 1987 Board decision. 

3.  The evidence received since the June 1987 Board decision 
indicates a possible relationship between the veteran's 
hypertension and service-connected PTSD.  

4.  There is no evidence that the veteran has ever been 
diagnosed with arteriosclerotic heart disease.

5.  The veteran's left lower and upper extremities have 70 
percent of full strength and only mild sensory deficits. 


CONCLUSIONS OF LAW

1.  The June 1987 Board decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7104 
(West Supp. 2005); 38 C.F.R. § 20.1100 (2006).

2.  The evidence received since the June 1987 Board decision 
is new and material, and the claim of entitlement to service 
connection for hypertension is reopened.  38 U.S.C.A. §§ 
5103, 5108, 7104(b) (West Supp. 2005); 38 C.F.R. §§ 20.1105, 
3.159, 38 C.F.R. § 3.156 (2006).

3.  Arteriosclerotic heart disease was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. § 3.303, 3.310 (2006).

4.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of a stroke involving left lower 
extremity weakness have not been met.  38 U.S.C.A.   § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8520 (2006).

5.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of a stroke involving left upper 
extremity weakness have not been met.  38 U.S.C.A.   § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to 
Reopen a Claim for Service Connection 
for Hypertension

The veteran is ultimately seeking service connection for 
hypertension.  However, the Board must first determine 
whether new and material evidence has been submitted to 
reopen his claim since a Board decision dated in June 1987.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including arteriosclerosis and 
hypertension, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, 1113, 1137 (West Supp 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In addition, VA regulation provides that a disability which 
is proximately due to or results from another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In this case, a Board decision dated in June 1987 denied 
service connection for hypertension.  The evidence at that 
time included the veteran's service medical records, several 
VA examination reports, and VA outpatient treatment records, 
none of which showed that the veteran's hypertension had its 
onset either in service or during the one-year presumptive 
period. 

The service medical records showed one elevated blood 
pressure reading of 158/98 in March 1968 following complaints 
of dizziness.  However, there were no other findings of high 
blood pressure in service and no evidence that he was ever on 
high blood pressure medication.  A blood pressure reading of 
144/88 was also noted on his separation examination report.  
Post-service medical records showed that the veteran had a 
slightly elevated blood pressure reading of 142/90 when 
examined by VA in January 1978, but that essential 
hypertension was not confirmed until 1984.  

Based on the foregoing, the Board concluded in June 1987 that 
the isolated incident of high blood pressure in service was 
not diagnostic of hypertensive disease and that hypertension 
was not present during the one-year presumptive period.  The 
Board also pointed out that, since service connection had not 
been established for PTSD, there was no need to discuss the 
veteran's claim that his hypertension was etiologically 
related to his psychiatric condition.  In June 1987, the 
Board therefore denied service connection for hypertension. 

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.

In November 2002, the veteran attempted to reopen his claim 
for service connection for hypertension on the basis of new 
and material evidence.  The veteran also presented a new 
theory of service connection by indicating that his 
hypertension is related to his service-connected diabetes 
mellitus.  Nevertheless, in light of the Court's case law, 
the Board finds that the veteran must still present new and 
material evidence with respect to this claim.  

In Ashford v. Brown, 10 Vet. App. 120 (1997), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when a veteran attempts to reopen a claim by bringing a new 
etiological theory for the causation of his disease than that 
which was previously addressed in the earlier final denial, 
such new theory of causation does not itself constitute a new 
claim, obviating the necessity of presenting new and material 
evidence for that same claim.  Thus, the veteran's new theory 
of secondary service connection is not a basis for reopening 
his claim of entitlement to service connection for 
hypertension.  The Board must therefore proceed to analyze 
whether new and material evidence has been submitted since 
the June 1987 Board decision.

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the June 
1987 Board decision.  Since that decision, the veteran 
submitted a May 1989 psychiatric report from Southwestern 
Institute which indicated that the veteran's recent increase 
in blood pressure was related to an increase in stress.  The 
diagnoses included PTSD, dysthymia, and high blood pressure.  
This is significant because, since the June 1987 Board 
decision, service connection has been established for PTSD. 

This report is new as it did not exist at the time of the 
June 1987 Board decision and is not cumulative of any other 
evidence at that time.  In addition, this report is probative 
of the central issue in this case as to whether the veteran's 
hypertension was caused or aggravated by his service-
connected PTSD.  Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim).  Accordingly, the Board 
concludes that new and material evidence has been submitted 
since the June 1987 Board decision; thus, the claim for 
service connection for hypertension must be reopened.

The Board, however, finds that additional development is 
needed before it can adjudicate the veteran's claim of 
entitlement to service connection for hypertension on the 
merits.  Therefore, this issue will be remanded to the RO.

II.  Service Connection for Arteriosclerotic Heart Disease

The veteran claims that he has arteriosclerotic heart disease 
as a result of his service-connected diabetes mellitus.  
However, since there is no medical evidence that the veteran 
actually has arteriosclerotic heart disease, his claim must 
be denied.  

The veteran's service medical records make no reference to 
heart problems other than one elevated blood pressure reading 
of 158/98 in March 1968 following complaints of dizziness.  
The Board also reviewed several VA examination reports  as 
well as numerous VA and private treatment records dated after 
service, none of which lists a diagnosis of arteriosclerotic 
heart disease.  Indeed, a December 2003 VA examination report 
notes that the veteran has no history of arteriosclerotic 
heart disease, providing very strong evidence against this 
claim.  

In absence of competent medical evidence showing a diagnosis 
of arteriosclerotic heart disease, the veteran's claim must 
be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation may 
only be awarded to an applicant who has a disability existing 
on the date of the application, and not for a past 
disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for arteriosclerotic heart disease.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal is denied.


III.  Increased Rating for Residuals of a 
Stroke Involving Left Lower Extremity 
Weakness

The record shows that the veteran suffered a right cerebral 
infarction in November 2000 due to his service-connected 
diabetes mellitus.  In a March 2003 rating decision, the RO 
granted service connection and assigned a 10 percent rating 
for residuals of a stroke involving left lower extremity 
weakness.  The veteran appealed that decision with respect to 
the initial 10 percent rating. 

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's disability due to left lower extremity weakness 
has been rated under Diagnostic Code (DC) 8520, which 
pertains to paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
rating; moderate incomplete paralysis warrants a 20 percent 
rating; moderately severe incomplete paralysis warrants a 40 
percent rating; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent rating.  Lastly, an 80 
percent rating is warranted for complete paralysis, where the 
foot dangles and drops, there is no active movement possible 
of the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, DC 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, 
sensory, or mental function.  In the rating of peripheral 
nerve injuries and their residuals, attention is accorded to 
the site and character of the injury, the relative impairment 
in motor function, atrophic changes or sensory disturbances.  
38 C.F.R. § 4.120 (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an initial disability 
rating in excess of 10 percent for the veteran's left lower 
extremity weakness.  In particular, two VA examination 
reports show no more than mild incomplete paralysis of the 
left lower extremity, thereby providing evidence against the 
claim. 

A March 2003 VA examination report notes that the veteran's 
strength in his left lower extremity was about 70 percent 
normal compared to the right.  The veteran ambulated with a 
limp on the left side, but did not use a cane or any other 
appliance to ambulate.  A sensory examination involving pain, 
proprioception, and vibratory sensation was intact in all 
four extremities.  Ankle jerks were 2+ on the right and 3+ on 
the left.  Plantar responses were flexor on the right and 
extensor on the left.  The pertinent diagnosis was left lower 
extremity weakness as described above.  

The Board notes that these findings are consistent with only 
mild incomplete paralysis of the left lower extremity, 
particularly in light of the fact that a sensory examination 
revealed no significant findings and that strength of the 
left lower extremity was approximately 70 percent.  It is 
also significant that the veteran was able to ambulate 
without a cane or any other device.  In short, this 
examination report provides highly probative evidence against 
the claim. 

During a VA examination in July 2004, the veteran reported 
increased weakness in his left lower extremity over the past 
two to three years, which he claimed impacted his balance and 
ability to walk.  However, only mild incomplete paralysis was 
shown on physical examination.  For example, deep tendon 
reflexes were brisk on the left and about 1+ on the right, 
sustained clonus was noted on the left, and strength was 4/5 
in the ileo psoas dorsiflexors of the left foot.  A sensory 
examination revealed decreased vibration in a stocking 
distribution and a slight decrease and proprioception in both 
feet.  Gait was hemi pruritic on the left.  The examiner 
concluded that the veteran had residual left hemiparesis 
secondary to a stroke, which resulted in difficulty with 
balance and walking.  The examiner also explained that the 
veteran likely had an overlapping diabetic polyneuropathy, 
which may explain some of his increased problems with 
walking.  

Even with consideration of the veteran's overlapping diabetic 
polyneuropathy, this report still provides no objective 
evidence that the veteran's left lower extremity is 
manifested by more than mild incomplete paralysis.  The Board 
emphasizes that strength in the left foot was 4/5, that a 
sensory examination revealed only a slight decrease and 
propioception in the left foot, and that the veteran still 
ambulated without a cane.  In short, these findings are 
consistent with no more than mild incomplete paralysis of the 
left lower extremity, thereby providing evidence against the 
claim.  

The Board also reviewed numerous VA outpatient treatment 
records, none of which indicate the veteran used an assistive 
device to ambulate or that he had ever sustained a fall as a 
result of left lower extremity weakness.  Indeed, a November 
2003 report notes that neither foot had any ulcers or 
symptoms of neuropathy.  In sum, these records also provide 
evidence against the claim. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to an initial 
disability rating in excess of 10 percent for residuals of a 
stroke involving left lower extremity weakness.  38 U.S.C.A              
§ 5107(b).  Accordingly, the appeal is denied.




III.  Increased Rating for Residuals of a 
Stroke Involving Left Upper Extremity 
Weakness

In March 2003, the RO also granted service connection and 
assigned a 10 percent rating for residuals of a stroke 
involving left upper extremity weakness.  The veteran 
appealed that decision with respect to the initial 10 percent 
rating.  See Fenderson, 12 Vet. App. at 121.

The veteran's disability due to left upper extremity weakness 
has been rated under DC 8515, which pertains to paralysis of 
the median nerve.  Since the veteran is right hand dominant, 
this disability involves his minor arm.  Under DC 8515, mild 
incomplete paralysis of the minor median nerve warrants a 10 
percent rating, moderate incomplete paralysis of the minor 
median nerve warrants a 20 percent rating, and severe 
incomplete paralysis of the minor median nerve warrants a 40 
percent rating.  Lastly, a 60 percent rating is assigned for 
complete paralysis of the minor median nerve.  See 38 C.F.R. 
§ 4.124a, DC 8515. 

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an initial disability rating in excess of 
10 percent for his left upper extremity weakness.  Both VA 
examination reports discussed above show no more than mild 
incomplete paralysis of the left upper extremity, and 
therefore provide evidence against the claim. 

Mild incomplete paralysis of the left upper extremity is 
reflected in the March 2003 VA examination report, which 
shows that strength was about 70 percent normal, that 
vibratory sensation was intact, and that reflexes in the left 
biceps and triceps were 3+.  Similar findings are documented 
in the July 2004 VA examination report, which reveals that 
motor strength was 4/5 in the left deltoid and intrinsic 
muscles of the left hand.  In sum, these findings are 
consistent with no more than mild incomplete paralysis of the 
left upper extremity, thereby providing evidence against the 
claim.  

The Board also reviewed the numerous VA outpatient treatment 
records, none of which show any significant neurological 
findings in the veteran's left upper extremity.  Hence, these 
records also provide evidence against the claim.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to an initial 
disability rating in excess of 10 percent for residuals of a 
stroke involving left upper extremity weakness.  38 U.S.C.A              
§ 5107(b).  Therefore, the appeal is denied.

IV.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the claimant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the claimant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 U.S.C. 
§ 5103(a); Pelegrini v. Principi, 18 Vet.App. 112, 119, 121 
(2004); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2006).  Under the statute and the 
corresponding regulation, VA is to provide affirmative 
notification to the claimant prior to the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006) (Mayfield II).  However, VA may 
cure timing defects by issuing a fully compliant VCAA 
notification and then readjudicating the claim.  Id. at 1333-
34. 

In this case, VA has fully complied with these provisions.  
In particular, letters by the RO: (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claims; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini, 
18 Vet. App. at 119-121.  

The Board notes that VA has complied with the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  
See also Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. 
Apr. 23, 2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded appropriate VA 
examinations with respect to each of the claimed disabilities 
on appeal.  In particular, the veteran was afforded several 
cardiovascular examinations, none of which indicated that he 
has arteriosclerotic heart disease.  The veteran was also 
afforded several VA examinations to determine the severity of 
his left lower and upper extremity weakness.  Based a review 
of the record, the Board finds that these examinations appear 
adequate for rating purposes, as they report findings 
addressed in the applicable rating criteria.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for hypertension, and the appeal 
is granted to this extent only.

Service connection for arteriosclerotic heart disease is 
denied.

An initial disability rating in excess of 10 percent for 
residuals of a stroke involving left lower extremity weakness 
is denied.  

An initial disability rating in excess of 10 percent for 
residuals of a stroke involving left upper extremity weakness 
is denied


REMAND

The veteran claims that he developed hypertension as a result 
of his service-connected diabetes.  Unfortunately, the Board 
finds that additional development is needed before it can 
adjudicate this claim.  

The RO considered the veteran's theory that his hypertension 
was either caused or aggravated by his service-connected 
diabetes mellitus.  However, the RO has yet to consider 
whether the veteran's hypertension was caused or aggravated 
by his service-connected PTSD.  See 38 C.F.R. § 3.310(a) 
(2006).

The Board notes that this theory of service connection has 
not been specifically raised by the veteran since the June 
1987 Board decision.  However, medical evidence of record now 
suggests a possible relationship between the veteran's 
hypertension and his service-connected PTSD.  In particular, 
the May 1989 psychiatric report from Southwestern Institute 
notes a recent increase in blood pressure related to an 
increase in stress.  This report also lists diagnoses of 
PTSD, dysthymia, and high blood pressure.

This opinion is not sufficient to grant the veteran's claim, 
but is sufficient to trigger VA's duty to secure a medical 
opinion on the question as to whether the veteran's 
hypertension was either caused or aggravated by his service-
connected PTSD.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  A VA examination is therefore required to address 
this issue.  

The veteran is also seeking service connection for 
hypertensive cardiovascular disease.  A December 2003 VA 
examination report includes a medical opinion that this 
disability is related to the veteran's hypertension.  In 
light of this opinion, the claim for service connection for 
hypertensive cardiovascular disease is inextricably 
intertwined with the claim for service connection for 
hypertension.  Therefore, the Board must defer adjudicating 
the claim for service connection for hypertensive 
cardiovascular disease until after the RO adjudicates the 
claim for service connection for hypertension.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine the 
etiology of his hypertension and 
hypertensive cardiovascular disease.  The 
veteran's claims file should be made 
available to the examiner for review, and 
all necessary studies and tests should be 
conducted.  Following an examination and 
a review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran's hypertension and hypertensive 
cardiovascular disease were either caused 
or aggravated by his PTSD.  If it is 
determined that either disability was not 
caused but aggravated by PTSD, the 
examiner is requested to attempt to 
quantify the degree of additional 
impairment resulting from the 
aggravation.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  In doing so, the RO 
must consider the provisions of 38 C.F.R. 
§ 3.310, including whether either 
disability was caused or aggravated by 
the veteran's service-connected PTSD.  If 
either benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


